— Order unanimously affirmed without costs. Memorandum: In January 1992, petitioner initiated this proceeding alleging that respondent had failed to make maintenance, child support and other payments as required by the prior order of Family Court. After a hearing, the Hearing Examiner found that respondent had willfully failed to make child support and maintenance payments, totaling $2,554.79, and medical and utility payments, totaling $945.62, and recommended that respondent be incarcerated for his failure to make the required payments. Separate judgments were entered with respect to the arrearages. Respondent’s objections to the determinations of the Hearing Examiner were denied by Family Court, and a hearing to determine the sanction to be imposed for respondent’s willful failure to make the payments was scheduled.
On appeal, respondent does not dispute that he failed to make the payments but contends that he is entitled to setoffs for payments that he made voluntarily. Family Court concluded that there was no merit to that contention, and we see no reason to disturb its determination. Other than respondent’s own conclusory statements, the record is devoid of supporting evidence that the payments were actually made. Moreover, respondent failed to establish the amounts of the payments that he contends he made. Respondent’s remaining issues are not ripe for disposition. They relate to possible *1086imposition of sanctions based on the Hearing Examiner’s findings that respondent’s failure to make the required payments was willful. No final order, however, has been entered with respect to that determination. Thus, as found by Family Court, those issues are premature (see generally, Staley v Staley, 134 AD2d 911). (Appeal from Order of Oswego County Family Court, Roman, J. — Child Support.) Present — Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.